LAW OFFICE OF ned SaNe
JUSTIN A. ZELLER, P } pocument

ELECTRONICALLY FILED
JUSTIN A. ZELLER DOC #:

JAZELLER@ZELLERLEGAL.COM

 

JOHN M. GURRIERI
JMGURRIERI@ZELLERLEGAL.COM

May 5, 2021
VIA ECF

Hon. Analisa Torres, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

Re: Hedges v. Heidi Klein, Inc., 21 CV 00838 (AT)
Dear Judge Torres:

This firm represents the plaintiff in the above-referenced action. The plaintiff moves for an
adjournment of today’s deadline to submit a case management plan and an adjournment of the
initial conference sine die. The defendants have not appeared, and the plaintiff has been unable to
reach them. The plaintiff asks for 30 days to obtain a clerk’s certificate of default. Between now
and then, plaintiff will continue its efforts to reach the defendants.

I thank the Court for its time and consideration.
Respectfully submitted,
John M. Gurrieri

GRANTED. The initial pretrial conference scheduled for May 10, 2021, is ADJOURNED sine die. By
June 7, 2021, Plaintiff shall move for a default judgment in accordance with Attachment A to the
Court's Individual Practices in Civil Cases.

 

SO ORDERED.
Dated: May 7, 2021 | o
New York, New York ANALISA TORRES

United States District Judge

 

277 BROADWAY, SUITE 408, NEw YORK, N.Y. 10007 2036
